Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 1 of 98 PageID #:3866




                             Exhibit 1
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 2 of 98 PageID #:3867
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 3 of 98 PageID #:3868
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 4 of 98 PageID #:3869
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 5 of 98 PageID #:3870
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 6 of 98 PageID #:3871
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 7 of 98 PageID #:3872
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 8 of 98 PageID #:3873
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 9 of 98 PageID #:3874
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 10 of 98 PageID #:3875
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 11 of 98 PageID #:3876
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 12 of 98 PageID #:3877
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 13 of 98 PageID #:3878
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 14 of 98 PageID #:3879
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 15 of 98 PageID #:3880
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 16 of 98 PageID #:3881
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 17 of 98 PageID #:3882
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 18 of 98 PageID #:3883
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 19 of 98 PageID #:3884
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 20 of 98 PageID #:3885
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 21 of 98 PageID #:3886
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 22 of 98 PageID #:3887
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 23 of 98 PageID #:3888
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 24 of 98 PageID #:3889
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 25 of 98 PageID #:3890
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 26 of 98 PageID #:3891
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 27 of 98 PageID #:3892
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 28 of 98 PageID #:3893
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 29 of 98 PageID #:3894
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 30 of 98 PageID #:3895
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 31 of 98 PageID #:3896
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 32 of 98 PageID #:3897
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 33 of 98 PageID #:3898
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 34 of 98 PageID #:3899
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 35 of 98 PageID #:3900
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 36 of 98 PageID #:3901
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 37 of 98 PageID #:3902
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 38 of 98 PageID #:3903
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 39 of 98 PageID #:3904
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 40 of 98 PageID #:3905
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 41 of 98 PageID #:3906
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 42 of 98 PageID #:3907
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 43 of 98 PageID #:3908
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 44 of 98 PageID #:3909
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 45 of 98 PageID #:3910
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 46 of 98 PageID #:3911
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 47 of 98 PageID #:3912
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 48 of 98 PageID #:3913
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 49 of 98 PageID #:3914
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 50 of 98 PageID #:3915
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 51 of 98 PageID #:3916
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 52 of 98 PageID #:3917
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 53 of 98 PageID #:3918
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 54 of 98 PageID #:3919
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 55 of 98 PageID #:3920
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 56 of 98 PageID #:3921
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 57 of 98 PageID #:3922
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 58 of 98 PageID #:3923
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 59 of 98 PageID #:3924
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 60 of 98 PageID #:3925
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 61 of 98 PageID #:3926
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 62 of 98 PageID #:3927
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 63 of 98 PageID #:3928
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 64 of 98 PageID #:3929
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 65 of 98 PageID #:3930
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 66 of 98 PageID #:3931
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 67 of 98 PageID #:3932
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 68 of 98 PageID #:3933
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 69 of 98 PageID #:3934
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 70 of 98 PageID #:3935
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 71 of 98 PageID #:3936
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 72 of 98 PageID #:3937
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 73 of 98 PageID #:3938
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 74 of 98 PageID #:3939
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 75 of 98 PageID #:3940
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 76 of 98 PageID #:3941
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 77 of 98 PageID #:3942
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 78 of 98 PageID #:3943
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 79 of 98 PageID #:3944
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 80 of 98 PageID #:3945
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 81 of 98 PageID #:3946
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 82 of 98 PageID #:3947
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 83 of 98 PageID #:3948
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 84 of 98 PageID #:3949
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 85 of 98 PageID #:3950
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 86 of 98 PageID #:3951
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 87 of 98 PageID #:3952
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 88 of 98 PageID #:3953
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 89 of 98 PageID #:3954
      Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 90 of 98 PageID #:3955




Reg. No. 5,346,443          H-D U.S.A., LLC (WISCONSIN LIMITED LIABILITY COMPANY)
                            3700 W. Juneau Avenue
Registered Nov. 28, 2017    Milwaukee, WISCONSIN 53208

                            CLASS 9: Helmets
Int. Cl.: 9
                            FIRST USE 2-00-2005; IN COMMERCE 2-00-2005
Trademark
                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register          PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 87-506,624, FILED 06-27-2017
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 91 of 98 PageID #:3956



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5346443
      Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 92 of 98 PageID #:3957




Reg. No. 5,493,726          H-D U.S.A., LLC (WISCONSIN LIMITED LIABILITY COMPANY)
                            3700 W. Juneau Avenue
Registered Jun. 12, 2018    Milwaukee, WISCONSIN 53208

                            CLASS 9: Eyewear, body armor
Int. Cl.: 9
                            FIRST USE 8-00-2001; IN COMMERCE 8-00-2001
Trademark
                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register          PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 87-507,197, FILED 06-27-2017
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 93 of 98 PageID #:3958



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5493726
      Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 94 of 98 PageID #:3959




Reg. No. 5,346,467          H-D U.S.A., LLC (WISCONSIN LIMITED LIABILITY COMPANY)
                            3700 W. Juneau Avenue
Registered Nov. 28, 2017    Milwaukee, WISCONSIN 53074

                            CLASS 11: Motorcycle headlamps
Int. Cl.: 11
                            FIRST USE 8-00-2012; IN COMMERCE 8-00-2012
Trademark
                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register          PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 87-540,124, FILED 07-24-2017
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 95 of 98 PageID #:3960



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5346467
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 96 of 98 PageID #:3961
      Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 97 of 98 PageID #:3962




Reg. No. 5,770,303          H-D U.S.A., LLC (WISCONSIN LIMITED LIABILITY COMPANY)
                            3700 W. Juneau Avenue
Registered Jun. 04, 2019    Milwaukee, WISCONSIN 53208

                            CLASS 25: Clothing, namely, sweaters, jackets, scarves, bandannas, vests, jeans, pants,
Int. Cl.: 25                chaps, shirts, caps, hats, headgear for wear, belts, wristbands, coveralls, trousers, rain suits,
                            rain coats, T-shirts, head bands, neck gators, socks, leg warmers, mittens, leather clothing,
Trademark                   bibs; footwear, namely, shoes and boots

Principal Register          FIRST USE 1-1-1997; IN COMMERCE 1-1-1997

                            THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                            PARTICULAR FONT STYLE, SIZE OR COLOR

                            SER. NO. 87-507,186, FILED 06-27-2017
Case: 1:21-cv-01041 Document #: 26-1 Filed: 03/29/21 Page 98 of 98 PageID #:3963



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5770303
